Conformed Version

 

Exhibit 10.18

 

DATED 14 SEPTEMBER 2004

 

WYNN RESORTS (MACAU) S.A.

as Company

 

and

 

THE REVOLVING CREDIT FACILITY LENDERS

referred to herein

 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

CONTENTS

 

Clause

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.      Definitions And Interpretation

   1

2.      Common Terms Agreement

   5

3.      The Facility

   5

4.      Purpose

   5

5.      Conditions Of Utilisation

   5

6.      Availability Of The Revolving Credit Facility

   6

7.      Repayment

   7

8.      Cancellation

   7

9.      Interest

   7

10.    Interest Periods

   8

11.    Commitment Fee

   8

12.    Changes To The Parties

   9

13.    Payments

   9

14.    Decision Making Amongst Revolving Credit Facility Lenders

   10

15.    Counterparts

   10

16.    Governing Law

   10

17.    Jurisdiction

   10

Schedule 1

  

ORIGINAL REVOLVING CREDIT FACILITY LENDERS

   11

Schedule 2

  

FORM OF ADVANCE REQUEST FOR A REVOLVING CREDIT FACILITY ADVANCE

   12

SIGNATURES

        14

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 14th day of September 2004

 

BETWEEN:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”); and

 

(2) THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Revolving Credit
Facility Lenders) as lenders (the “Original Revolving Credit Facility Lenders”).

 

WHEREAS:

 

The Revolving Credit Facility Lenders have agreed to make certain loan
facilities available to the Company in connection with the Projects upon the
terms and subject to the conditions set out in this Agreement and the Common
Terms Agreement.

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Agreement, unless otherwise defined herein, all terms defined in the
Common Terms Agreement shall have the same meaning herein and in addition:

 

“Advance Request” means a request for an Advance in substantially the form set
out in Schedule 2 (Form of Advance Request for a Revolving Credit Facility
Advance).

 

“Available Commitment” means a Revolving Credit Facility Lender’s Commitment
minus:

 

  (a) the aggregate amount of its participation in any outstanding Revolving
Credit Facility Advances (other than, in relation to any proposed Revolving
Credit Facility Advance, such Revolving Credit Facility Lender’s participation
in any Revolving Credit Facility Advances that are due to be repaid or prepaid
on or before the proposed Advance Date); and

 

  (b) in relation to any proposed Revolving Credit Facility Advance, the
aggregate amount of its participation in any Revolving Credit Facility Advances
that are due to be made on or before the proposed Advance Date,.

 

“Available Facility” means, at any time, the aggregate for the time being of
each Revolving Credit Facility Lender’s Available Commitment.

 

“Commitment” means at any time:

 

  (a) in relation to an Original Revolving Credit Facility Lender, the amount
set out opposite its name under the heading “Commitment” in Schedule 1 (Original
Revolving Credit Facility Lenders) and the amount of any other Commitment
transferred to it pursuant to Clause 12.2 (Transfers by the Revolving Credit
Facility Lenders); and

 

- 1 -



--------------------------------------------------------------------------------

  (b) in relation to any other Revolving Credit Facility Lender, the amount of
any Commitment transferred to it pursuant to Clause 12.2 (Transfers by the
Revolving Credit Facility Lenders),

 

to the extent not cancelled, reduced or transferred by it pursuant to this
Agreement or the Common Terms Agreement (including Clause 8 (Repayments,
Prepayments and Cancellation) and Clause 14 (Illegality) of the Common Terms
Agreement).

 

“Common Terms Agreement” means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Hotel Facility Lenders, Project Facility Lenders and
Revolving Credit Facility Lenders, the Hotel Facility Agent, the Project
Facility Agent, the Intercreditor Agent and the Security Agent.

 

“HIBOR” means, in relation to any Revolving Credit Facility Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for HK dollars or the Interest Period of
that Advance) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Revolving Credit Facility Lenders (at the request of
any Revolving Credit Facility Lender) quoted by the Reference Banks to leading
banks in the Hong Kong interbank market,

 

at or about 11.00 am (Hong Kong time) on the Quotation Day for the offering of
deposits in HK dollars for a period comparable to the Interest Period for that
Advance.

 

“Interest Period” means, in relation to an Advance, each period determined in
accordance with Clause 10 (Interest Periods).

 

“Majority Revolving Credit Facility Lenders” means:

 

  (a) if there are no Revolving Credit Facility Advances then outstanding, a
Revolving Credit Facility Lender or Revolving Credit Facility Lenders whose
Available Commitments aggregate more than 50% of the Available Facility (or, if
all Available Commitments have been reduced to zero, aggregated more than 50% of
the Available Facility immediately prior to the reduction); or

 

  (b) at any other time, a Revolving Credit Facility Lender or Revolving Credit
Facility Lenders whose participations in the Revolving Credit Facility Advances
then outstanding aggregate more than 50% of all the Revolving Credit Facility
Advances then outstanding.

 

“Margin” means 2.50% per annum.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the first day of that period.

 

“Reference Banks” means the principal office in Hong Kong of Deutsche Bank AG,
Société Générale and Citibank, N.A., or such other banks as may be appointed by
the

 

- 2 -



--------------------------------------------------------------------------------

Majority Revolving Credit Facility Lenders with, if such designation is made
prior to an occurrence of an Event of Default which is continuing, the consent
of the Company.

 

“Revolving Credit Facility” means the revolving loan facility made available
under this Agreement as described in Clause 3 (The Facility).

 

“Revolving Credit Facility Advance” means an Advance made or to be made under
the Revolving Credit Facility or the principal amount outstanding for the time
being of that Advance including a Rollover Advance.

 

“Revolving Credit Facility Lender” means any commercial bank, financial
institution or other entity which:

 

  (a) is named in Schedule 1 (Original Revolving Credit Facility Lenders); or

 

  (b) has become a party hereto in accordance with Clause 12 (Changes to the
Parties),

 

and which has not ceased to be a party hereto in accordance with the terms
hereof.

 

“Revolving Credit Facility Finance Documents” means:

 

  (a) this Agreement;

 

  (b) the Common Terms Agreement;

 

  (c) any other Senior Finance Document to which a Revolving Credit Facility
Lender is a party in its capacity as a Revolving Credit Facility Lender; and

 

  (d) any other document designated as such by the Revolving Credit Facility
Lenders and the Company.

 

“Rollover Advance” means one or more Revolving Credit Facility Advances:

 

  (a) made or to be made on the same day that a maturing Revolving Credit
Facility Advance is due to be repaid;

 

  (b) the aggregate amount of which is equal to or less than the maturing
Revolving Credit Facility Advance; and

 

  (c) made or to be made to the Company for the purpose of refinancing a
maturing Revolving Credit Facility Advance.

 

“Screen Rate” means, in relation to HIBOR, the rate designated as “FIXING@11:00”
(or any other designation which may from time to time replace that designation
or, if no such designation appears, the arithmetic average (rounded upwards, to
four decimal places) of the displayed rates for the relevant period) appearing
under the heading “HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters
Screen HIBOR1=R Page.

 

- 3 -



--------------------------------------------------------------------------------

If the agreed page is replaced or service ceases to be available, the Majority
Revolving Credit Facility Lenders may specify another page or service displaying
the appropriate rate after consultation with the Company.

 

“Termination Date” means the third anniversary of the Signing Date (as may be
extended, by no more than a year at any time, with the consent of all of the
Revolving Credit Facility Lenders) and which extension shall be notified to the
Intercreditor Agent.

 

1.2 Interpretation

 

In this Agreement:

 

  1.2.1 the principles of construction contained in Clause 1.2 (Principles of
Construction) of the Common Terms Agreement and the rules of interpretation
contained in Clause 1.3 (Rules of Interpretation) of the Common Terms Agreement
shall apply to the construction and interpretation of this Agreement;

 

  1.2.2 any reference to the “Intercreditor Agent” or any “Revolving Credit
Facility Lender” shall be construed so as to include its or their (and any
subsequent) successors and any permitted transferees in accordance with their
respective interests; and

 

  1.2.3 references in this Agreement to any Clause or Schedule shall be to a
clause or schedule contained in this Agreement.

 

1.3 Third Party Rights

 

  1.3.1 The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-recourse liability) but only for the benefit of the Operatives and subject
always to the terms of Clause 16 (Governing Law) and Clause 17 (Jurisdiction).

 

  1.3.2 Except as provided in sub-clause 1.3.1 above, a Person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.

 

  1.3.3 Save as provided by the Common Terms Agreement, the consent of any
Person who is not a party to this Agreement is not required to rescind or vary
this Agreement.

 

1.4 Non-recourse Liability

 

Notwithstanding any provision in the Senior Finance Documents to the contrary,
no Operative shall be personally liable for payments due hereunder or under any
of the Senior Finance Documents or for the performance of any obligation
hereunder or thereunder, save, in relation to any Operative, pursuant to any
Senior Finance Document to which such Operative is party. The sole recourse of
the Revolving Credit Facility Lenders for satisfaction of any of the obligations
of any of the Obligors hereunder and under the other Senior Finance Documents
shall be against the Obligors and not against any assets or property of any
Operative, save to the extent such Operative is party to a Senior Finance
Document and is expressed to be liable for such obligation thereunder. In the
case of Mr. Wong Chi Seng, his liability shall be limited to his shares in the
Company.

 

- 4 -



--------------------------------------------------------------------------------

2. COMMON TERMS AGREEMENT

 

This Agreement and the rights and obligations of the parties hereto shall be
subject to the terms and conditions of the Common Terms Agreement which shall be
deemed to be incorporated into this Agreement. In the case of any conflict
between the terms of this Agreement and the terms of the Common Terms Agreement,
the terms of this Agreement shall prevail.

 

3. THE FACILITY

 

Subject to the terms of this Agreement, the Revolving Credit Facility Lenders
make available to the Company a revolving loan facility in an aggregate amount
of HKD117,000,000.

 

4. PURPOSE

 

The Company shall apply all amounts borrowed by it under the Revolving Credit
Facility towards general corporate purposes and working capital requirements of
the Company other than payment of Senior Secured Indebtedness, Restricted
Payments or payment under the IP Agreement.

 

5. CONDITIONS OF UTILISATION

 

5.1 Conditions precedent

 

The provisions of Clause 2.1 (Conditions Precedent to the CP Satisfaction Date)
of the Common Terms Agreement are incorporated by reference herein as if the
same were set out in full herein.

 

5.2 Further conditions precedent

 

The obligation of each Revolving Credit Facility Lender to participate in each
Advance under this Agreement is subject to the Company having satisfied the
following conditions:

 

  (a) in the case of a Rollover Advance, no Event of Default shall have occurred
and is continuing and, in the case of any other Revolving Credit Facility
Advance, no Default shall have occurred and is continuing;

 

  (b) the representations and warranties contained in Schedule 4
(Representations and Warranties) of the Common Terms Agreement which are
repeated by the Company pursuant to Clause 17.2 (Timing) of the Common Terms
Agreement are true and correct in all material respects with reference to the
facts and circumstances existing on the Advance Date;

 

  (c) receipt by the Intercreditor Agent of each of the reports, financial
statements and other information due pursuant to paragraphs 1 and 2 of Part A of
Schedule 5 (Covenants) of the Common Terms Agreement on or before the proposed
Advance Date;

 

  (d) the Company shall have paid or arranged for payment out of the requested
Advance of all fees, expenses and other charges then due and payable by it under
Revolving Credit Facility Finance Documents; and

 

- 5 -



--------------------------------------------------------------------------------

  (e) a Project Certificate of Occupancy shall have been issued.

 

5.3 Maximum number of Loans

 

The Company may not deliver an Advance Request for a Revolving Credit Facility
Advance if, as a result of the proposed Advance, more than four Revolving Credit
Facility Advances would be outstanding.

 

6. AVAILABILITY OF THE REVOLVING CREDIT FACILITY

 

6.1 Drawdown of Advances

 

Subject to the terms of this Agreement and the Common Terms Agreement, the
Company may request, and the Revolving Credit Facility Lenders shall make,
Revolving Credit Facility Advances under the Revolving Credit Facility if, not
later than 11:00 a.m. on the fifth Business Day before the proposed Advance
Date, the Intercreditor Agent and the Revolving Credit Facility Lenders shall
have received a completed Advance Request in respect of each such Advance.

 

6.2 Completion of an Advance Request

 

(a) Each Advance Request in respect of a Revolving Credit Facility Advance is
irrevocable and shall not be regarded as having been duly completed unless:

 

  (i) it is signed by a Responsible Officer of the Company whose specimen
signature has been delivered to the Intercreditor Agent and who is identified as
being authorised to so sign on behalf of the Company by a resolution of its
Board of Directors, a copy of which, together with a certification in relation
thereto by a Responsible Officer in substantially the form set out in paragraph
3(ii) of Part C of Schedule 2 (Conditions Precedent) of the Common Terms
Agreement, has also been delivered to the Intercreditor Agent;

 

  (ii) the proposed Advance Date is a Business Day within the Revolving Credit
Facility Availability Period;

 

  (iii) the currency and amount of the Advance comply with Clause 6.3 (Currency
and amount);

 

  (iv) the amount of each Revolving Credit Facility Lender’s participation in
the Advance complies with Clause 6.4 (Lenders’ Participation); and

 

  (v) the proposed Interest Period complies with Clause 10 (Interest Periods).

 

(b) Only one Advance may be requested in each Advance Request.

 

6.3 Currency and amount

 

(a) The currency specified in an Advance Request for a Revolving Credit Facility
Advance must be HK dollars.

 

(b) The amount of the proposed Revolving Credit Facility Advance must be:

 

  (i) a minimum of HKD5,000,000 or, if less, the Available Facility; and

 

  (ii) less than or equal to the Available Facility.

 

- 6 -



--------------------------------------------------------------------------------

6.4 Lenders’ participation

 

(a) If the conditions set out in this Agreement and the Common Terms Agreement
have been met, each Revolving Credit Facility Lender shall make its
participation in each Revolving Credit Facility Advance available by the Advance
Date through its Facility Office.

 

(b) The amount of each Revolving Credit Facility Lender’s participation in each
Revolving Credit Facility Advance will be equal to the proportion borne by its
Available Commitment to the Available Facility immediately prior to making the
Advance.

 

7. REPAYMENT

 

The Company shall repay each Revolving Credit Facility Advance on the last day
of its Interest Period.

 

8. CANCELLATION

 

8.1 Voluntary cancellation

 

(a) The Company may, if it gives the Intercreditor Agent and the Revolving
Credit Facility Lenders not less than 15 days’ prior written notice, cancel the
whole or any part (being a minimum amount of HKD10,000,000) of the Available
Facility, provided that any such cancellation prior to the third anniversary of
the Signing Date shall require the prior consent of the Intercreditor Agent.

 

(b) Any cancellation under Clause 8.1(a) above shall reduce the Available
Commitments of the Revolving Credit Facility Lenders rateably.

 

8.2 Restrictions

 

(a) Any notice of cancellation given under this Clause 8 shall be irrevocable
and shall specify the date or dates upon which the relevant cancellation is to
be made and the amount of the cancellation.

 

(b) Any cancellation pursuant to this Clause 8 shall be made together with
accrued interest and fees on the amount cancelled and without premium or
penalty.

 

(c) The Company shall not cancel all or any part of the Available Facility
except in accordance with this Agreement or the Common Terms Agreement
(including Clause 8 (Repayment, Prepayment and Cancellation) and Clause 14
(Illegality) of the Common Terms Agreement).

 

(d) No amount of the Available Facility cancelled under this Clause 8 may be
subsequently reinstated.

 

9. INTEREST

 

9.1 Calculation of interest

 

The rate of interest on each Revolving Credit Facility Advance for each Interest
Period is the percentage rate per annum which is the aggregate of:

 

  (a) the Margin; and

 

  (b) HIBOR.

 

- 7 -



--------------------------------------------------------------------------------

9.2 Payment of interest

 

The Company shall pay accrued interest on each Revolving Credit Facility Advance
on the last day of each Interest Period.

 

9.3 Default Interest

 

Default interest shall be calculated and paid in accordance with Clause 9.4
(Default Interest) of the Common Terms Agreement.

 

9.4 Notification of rates of interest

 

Each Revolving Credit Facility Lender shall promptly notify the Intercreditor
Agent and the Company of the determination of a rate of interest under this
Agreement.

 

9.5 Changes to interest rates

 

Each Revolving Credit Facility Lender shall promptly notify the Company and the
Intercreditor Agent of any change to any interest rate occasioned by the
operation of Clause 10 (Changes to the calculation of interest) of the Common
Terms Agreement.

 

10. INTEREST PERIODS

 

(a) The Company may select an Interest Period for a Revolving Credit Facility
Advance in the Advance Request for that Advance.

 

(b) Subject to this Clause 10, the Company may select an Interest Period for
such Advance of 1, 2 or 3 months.

 

(c) An Interest Period for a Revolving Credit Facility Advance shall not extend
beyond the Termination Date.

 

(d) Each Interest Period for a Revolving Credit Facility Advance shall start on
the Advance Date applicable to such Advance.

 

(e) A Revolving Credit Facility Advance shall have one Interest Period only.

 

(f) Any Interest Period which would end on a day which is not a Business Day
shall be extended to the next Business Day in that calendar month (if there is
one on or prior to the Termination Date) or the preceding Business Day (if there
is not).

 

(g) Interest on a Revolving Credit Facility Advance shall accrue from and
including the first day of an Interest Period relating to such Advance up to but
excluding the last day of such Interest Period.

 

11. COMMITMENT FEE

 

(a) The Company shall pay to each Revolving Credit Facility Lender a fee in HK
dollars computed at the rate of 1.25% per annum on that Revolving Credit
Facility Lender’s daily Available Commitment for the Revolving Credit Facility
Availability Period.

 

(b) The accrued commitment fee is payable on the last day of each successive
period of three months which ends during the Revolving Credit Facility
Availability Period, on the last day of the Revolving Credit Facility
Availability Period and, if cancelled in full or part, on the cancelled amount
of the relevant Revolving Credit Facility Lender’s Available Commitment,
immediately prior to the time the cancellation is effective.

 

- 8 -



--------------------------------------------------------------------------------

12. CHANGES TO THE PARTIES

 

12.1 Transfers by the Company

 

The Company may not assign, transfer, novate or dispose of any of its rights or
obligations under the Revolving Credit Facility Finance Documents.

 

12.2 Transfers by the Revolving Credit Facility Lenders

 

A Revolving Credit Facility Lender may assign, transfer or novate all (but not
some only) of its rights and/or obligations under the Revolving Credit Facility
Finance Documents in accordance with Clause 21.4 (Assignment and Transfer by
Lenders), Clause 21.5 (Assignments by Lenders) and Clause 21.6 (Transfers by
Lenders) of the Common Terms Agreement.

 

13. PAYMENTS

 

13.1 Payments

 

(a) All payments under this Agreement shall be made in accordance with Clause 26
(Payment Mechanics) of the Common Terms Agreement.

 

(b) Subject to Clause 26 (Payment Mechanics) of the Common Terms Agreement, on
each date on which this Agreement requires an amount to be paid by the Company
to a Revolving Facility Lender or by a Revolving Credit Facility Lender to the
Company, the Company or, as the case may be, such Revolving Credit Facility
Lender, shall make the same available to such Revolving Credit Facility Lender
or, as the case may be, the Company, for value on such due date and at such time
and in such funds and to such account with such bank as the Revolving Credit
Facility Lender or, as the case may be, the Company shall specify from time to
time.

 

13.2 Partial Payments

 

(a) If a Revolving Credit Facility Lender receives a payment that is
insufficient to discharge all the amounts then due and payable by the Company to
such Revolving Credit Facility Lender under the Revolving Credit Facility
Finance Documents, such Revolving Credit Facility Lender shall apply that
payment towards the obligations of the Company under the Revolving Credit
Facility Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of all amounts paid by the Revolving
Credit Facility Lender under Clause 23.15 (Indemnity to Intercreditor Agent) of
the Common Terms Agreement but which have not been reimbursed by the Company;

 

  (ii) secondly, in or towards payment pro rata of all costs and expenses
incurred by the Revolving Credit Facility Lender which the Company is obliged to
reimburse;

 

  (iii) thirdly, in or towards payment pro rata of all accrued and unpaid fees
and commissions due to the Revolving Credit Facility Lender under the Revolving
Credit Facility Finance Documents;

 

  (iv) fourthly, in or towards payment pro rata of any principal due to the
Revolving Credit Facility Lender under the Revolving Credit Facility Finance
Documents but unpaid; and

 

- 9 -



--------------------------------------------------------------------------------

  (v) fifthly, in or towards payment pro rata of any other sum due to the
Revolving Credit Facility Lender under the Revolving Credit Facility Finance
Documents but unpaid.

 

(b) Sub-paragraph (a) above will override any appropriation made by the Company.

 

13.3 Currency of account

 

Subject to sub-clauses 26.7.1 to 26.7.3 of Clause 26.7 (Currency of account) of
the Common Terms Agreement, HK dollars is the currency of account and payment
for any sum due from the Company under any Revolving Credit Facility Finance
Document.

 

14. DECISION MAKING AMONGST REVOLVING CREDIT FACILITY LENDERS

 

Save as otherwise set out herein and subject to the Common Terms Agreement, the
required Senior Secured Creditors for the purposes of any decision within the
scope of Clause 34.2 (Amendment and waiver of Facility Agreements) of the Common
Terms Agreement relating to this Agreement shall be each of the Revolving Credit
Facility Lenders.

 

15. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

16. GOVERNING LAW

 

This Agreement shall be governed by English law.

 

17. JURISDICTION

 

17.1 Jurisdiction of English courts

 

(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

(b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly they will not argue to the
contrary.

 

(c) This Clause 17.1 (Jurisdiction of English Courts) is for the benefit of the
Revolving Credit Facility Lenders only. As a result, no Revolving Credit
Facility Lender shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law and the
Revolving Credit Facility Finance Documents, the Revolving Credit Facility
Lenders may take concurrent proceedings in any number of jurisdictions.

 

17.2 Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 

  (a) irrevocably appoints Law Debenture Corporate Services Limited as its agent
for service of process in relation to any proceedings before the English courts
in connection with this Agreement; and

 

  (b) agrees that failure by a process agent to notify the Company of the
process will not invalidate the proceedings concerned.

 

- 10 -



--------------------------------------------------------------------------------

 

SIGNATURES

 

The Company WYNN RESORTS (MACAU) S.A.

By:

   Matt Maddox

Address:

   429 Avenida da Praia Grande, 18th Floor      Praia Grande Commercial Centre  
   Macau

Tel:

   (853) 371-476

Fax:

   (853) 329-966

Attention:

   Chief Financial Officer

Copy to:

    

Wynn Resorts, Limited

Address:

   3131 Las Vegas Boulevard South      Las Vegas, Nevada 89109      USA

Tel:

   (1) 702-770-2111

Fax:

   (1) 702-770-1520

Attention:

   General Counsel

 

The Revolving Credit Facility Lenders      BANCO NACIONAL ULTRAMARINO, S.A.

By:

   Kan Cheok Kuan, Ronald    João Brito Augusto

Address:

   Avenida de Almeida Ribeiro           No. 22           Macau     

Tel:

   (853) 355-188/(853) 355-828     

Fax:

   (853) 355-800/(853) 356-867     

Attention:

   Ronald Kan Cheok Kuan/Vitor Rosário/Violet Choi

 

- 11 -



--------------------------------------------------------------------------------

BANCO COMMERCIAL DE MACAU, S.A.

 

By:

   Tou Kei San    Chan Sou Chao

Address:

   Avenida da Praia Grande           No. 572           Macau     

Tel:

   (853) 7910-861/(853) 7910-270     

Fax:

   (853) 580-967     

Attention:

   Sam Tou/Vilma Loi      BANCO DELTA ASIA, S.A.R.L.

By:

   Lau Siu Lun    Wong Kai Fun

Address:

   Rua Do Campo           No. 39-41           Macau     

Tel:

   (853) 3958-202/(853) 3958-505     

Fax:

   (853) 570-068     

Attention:

   Howard Lau/Alex Chou     

 

- 12 -